In three consolidated (by consent) proceedings, the appeals are from two orders of the Family Court, Nassau County, entered March 6, 1970 and August 19, 1970, respectively, the first inter alia finding each of the three subject persons to be neglected children, and the second inter alia adjudging them as such and ordering them placed in the custody of the Nassau County Department of Social Services for not more than 18 months. Orders affirmed, without costs. In our opinion, the evidence of neglect was clearly and properly established. The “secret” psychiatric report was made by the Family Court Mental Health Clinic Medical Director and was in the nature of a probation report. The court could thus properly consider the same for dispositional purposes without disclosure to appellants or their counsel (see Family Ct. Act, § 1047, subd. [b] [eff. May 1, 1970], and § 1046, subd. [e]). Further, it is clear that appellant Marc J. (anonymous) never originally objected to the examination and even sought to obtain favorable consideration by submitting his own psychiatrist’s report to the court prior to the making of the dispositional order. Rabin, P. J., Hopkins, Christ, Brennan and Benjamin, JJ., concur.